Citation Nr: 0207340	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  94-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for bilateral pes planus.

Entitlement to service connection for residuals of a left 
ankle injury, to include degenerative arthritis of the left 
ankle.

Entitlement to a rating in excess of 30 percent for service-
connected degenerative arthritis of the right ankle, to 
include special monthly compensation for loss of use of the 
right foot.  

Entitlement to a rating in excess of 60 percent for service-
connected hypertension with left ventricular hypertrophy, 
mild renal insufficiency and edema of the lower extremities.

Entitlement to a rating in excess of 40 percent for service-
connected chronic prostatitis.  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
service retirement in May 1984, including service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of November 1992 and 
July 1995 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  The rating 
decision of November 1992 granted an increased evaluation of 
30 percent for the veteran's service-connected hypertension 
with left ventricular hypertrophy and mild renal 
insufficiency, denied service connection for degenerative 
arthritis of the left ankle, and denied a compensable rating 
for his service-connected degenerative arthritis of the right 
ankle, while the rating decision of July 1995 denied service 
connection for bilateral pes planus and granted service 
connection for chronic prostatitis, evaluated as 
noncompensably disabling.  The veteran appealed those 
determinations, seeking service connection for bilateral pes 
planus and degenerative arthritis of the left ankle, and 
increased ratings for his service-connected hypertension with 
left ventricular hypertrophy and mild renal insufficiency, 
degenerative arthritis of the right ankle, and chronic 
prostatitis.  

This case was previously before the Board in August 1997, and 
was Remanded to the RO for additional development of the 
evidence, to include obtaining all medical records relied 
upon by the Social Security Administration (SSA) in granting 
disability benefits to the veteran and to afford the veteran 
pertinent VA  examinations.  While the case was in remand 
status, a rating decision of August 2001 increased the 
evaluation for the veteran's service-connected prostatitis to 
a 40 percent evaluation, increased the evaluation for his 
service-connected hypertension with left ventricular 
hypertrophy and mild renal insufficiency to a 60 percent 
evaluation, increased the evaluation for his service-
connected degenerative arthritis of the right ankle to a 30 
percent evaluation, deferred a determination as to his claims 
for service connection for bilateral pes planus and 
degenerative arthritis of the left ankle, and granted a total 
disability rating based on unemployability due to service-
connected disabilities, as well as other determinations not 
relevant to this decision. 

Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. AB v. 
Brown, 6 Vet. App. 35 (1993).  Such is the case here.  The 
veteran has not withdrawn his appeal as to the issues of a 
rating in excess of 60 percent for service-connected 
hypertension with left ventricular hypertrophy and mild renal 
insufficiency, for a rating in excess of 30 percent for 
degenerative arthritis of the right ankle, to include loss of 
use of the right foot, and for a rating in excess of 40 
percent for service-connected chronic prostatitis, and those 
claims are therefore before the Board for review.

Thereafter, a rating decision of April 2002 continued the 
denials of service connection for bilateral pes planus and 
for degenerative arthritis of the left ankle.  In April 2002, 
the veteran withdrew his appeal as to issues of increased 
ratings for his service-connected post-traumatic stress 
disorder and lumbosacral strain.  The actions requested in 
the Board's August 1997 remand order have been satisfactorily 
completed, and the case has been returned to the Board for 
further appellate consideration.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The record shows 
that the claimant and his representative were notified of the 
provisions of the VCAA by RO letter of September 2001, and 
again in the Supplemental Statement of the Case issued in 
April 2000.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address reopened 
claims, the revised regulations cited above pertaining to 
reopened claims are inapplicable to this appeal.  In general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  



In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims have been fully met.  The RO has obtained the 
claimant's complete service medical records, as well as all 
private, military and VA medical records identified by the 
claimant, and he has undergone comprehensive VA general 
medical and orthopedic examinations in March 1992, in July 
2001, and in February 2002, with medical opinions, and 
service department orthopedic and urological examinations in 
October 1998.  The RO has obtained all medical records relied 
upon by the Social Security Administration (SSA) in granting 
disability benefits to the claimant, and he was afforded a 
personal hearing before an RO Hearing Officer in October 
1993.  The appellant has not argued a notice or duty to 
assist violation under the VCAA, and it is clear that the 
appellant was fully notified and aware of the type of 
information and evidence required to substantiate his claims.  

In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.

2.  The veteran served in combat against the enemy while on 
active duty.

3.  A second degree bilateral pes planus was noted on service 
entrance examination in June 1962; that disability was not 
subsequently demonstrated or diagnosed during the veteran's 
period of active service, and did not undergo any increase in 
severity during active service based upon the medical 
evidence before, during and after service.  

4.  A left ankle sprain shown on a single occasion in June 
1962 resolved without residual impairment; no other trauma or 
pathology of the left ankle was demonstrated or diagnosed 
during the veteran's remaining period of active service or at 
service separation, and degenerative arthritis of the left 
ankle was not manifest within the initial postservice year or 
at any time prior to December 1990, more than six years after 
final service separation.  

5.  The veteran's testimony and other credible evidence of 
record establishes that he sustained bilateral ankle injuries 
during combat helicopter operations while serving in the 
Republic of Vietnam; independent medical evidence establishes 
that the veteran's current left ankle disability, diagnosed 
as degenerative arthritis, is suggestive of and consistent 
with old trauma.  

6.  The veteran's service-connected degenerative arthritis of 
the right ankle is currently manifested by severe deformation 
of the ankle with gross instability, requiring special shoes; 
severe limitation of motion with dorsiflexion to 2 degrees 
and plantar flexion to 14 degrees, with absence of inversion 
and eversion; a callus over the lateral malleolus; X-ray 
evidence of marked derangement and narrowing of the subtalar 
joint and talonavicular articulation, a medial tilt of the 
tibia with respect to the talus, numerous bone fragments 
demonstrated around the joint line, anteriorly and 
posteriorly; extensive soft tissue swelling, easy 
fatigability, limitation of weight bearing due to pain, and 
limitation of function due to pain on use; loss of use of the 
foot is not clinically demonstrated.  

7.  The veteran's service-connected hypertension is currently 
manifested by left ventricular hypertrophy, borderline 
cardiomegaly, some regurgitant flow across the valves, mild 
renal insufficiency, and edema of the lower extremities, with 
findings on echogram in July 2001 of decreased left 
ventricular function and an ejection fraction of 43 percent.

8.  The veteran's service-connected chronic prostatitis was 
not manifested by more than a mild prostate enlargement with 
no significant post-void residual prior to October 29, 1998; 
on and after October 29, 1998, that disability was manifested 
by nocturia 7 to 8 times, urination every three to four hours 
during the day, and urinary frequency after lying down, 
without objective clinical findings of prostate gland 
injuries, infections, postoperative residuals, or urinary 
tract infections. 

9.  The veteran's service-connected degenerative arthritis of 
the right ankle, hypertension with left ventricular 
hypertrophy, mild renal insufficiency, and edema of the lower 
extremities, and chronic prostatitis are not manifested by 
unusual or exceptional factors such as marked interference 
with employment or frequent periods of hospitalization such 
as to render inapplicable the regular schedular standards.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus preexisted service entry and was not 
aggravated in service.  38 U.S.C.A. §§ 1110, 1153, 5107(a) 
(West 1991 & Supp. 2001); §§ 3.102, 3.303(a), 3.306(a)(b) 
(2001). 

2.  Residuals of a left ankle injury, including traumatic 
arthritis, were incurred during wartime service.  38 U.S.C.A. 
§ 1110, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303(a) (2001). 

3.  The criteria for a rating in excess of 30 percent for 
service-connected degenerative arthritis of the right ankle, 
to include special monthly compensation for loss of use of 
the right foot, are not met.  38 U.S.C.A. §§ 1110, 1114 (k), 
1155 (West 1991 & Supp. 2001);  38 C.F.R. § 3.321(b)(1), 
3.350(a)(2), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5284 (2001).

4.  The criteria for a rating in excess of 60 percent for 
service-connected hypertension with left ventricular 
hypertrophy, mild renal insufficiency and edema of the lower 
extremities are not met.  38 U.S.C.A. §§ 1110, 1155 (West 
1991 & Supp. 2001);  38 C.F.R. § 3.321(b)(1), Part 4, 
§ 4.104, Diagnostic Codes 7007-7101 (2001).

5.  The criteria for a rating in excess of 40 percent for 
service-connected chronic prostatitis are not met.  
38 U.S.C.A. §§ 1110, 1155 (West Supp. 2001);  38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.115, 4.115a, Diagnostic Code 7527 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

The veteran's service entrance examination, conducted in June 
1962, noted bilateral second degree pes planus.  In October 
1962, the veteran was seen after twisting his left ankle.  X-
rays of the left ankle disclosed no abnormalities, and the 
diagnosis was [left ankle] sprain.  No further complaint, 
treatment, findings or diagnosis of bilateral pes planus or a 
left ankle condition was shown during the veteran's remaining 
period of active service.  Routine medical examinations 
conducted in July 1964, August 1970, February 1979, May 1969, 
February 1983, and August 

1983 disclosed no abnormalities of the feet or left ankle.  
X-rays of the right ankle in December 1979 disclosed 
degenerative changes of the talus and navicular bone.  On 
evaluation for right ankle complaints in August 1980, the 
veteran's left ankle was shown to be normal, and he had a 
normal gait.  His service retirement examination, conducted 
in May 1984, disclosed no evidence of bilateral pes planus or 
of a left ankle disability.  

The veteran's original application for VA disability 
compensation benefits, received in January 1985, made no 
mention of a left ankle disability or of bilateral pes 
planus.  The veteran was not examined by VA during the 
initial postservice year.  A rating decision of March 1985 
granted service connection for hypertension, rated as 10 
percent disabling, and for degenerative arthritis of the 
right ankle, bilateral hearing loss, and residuals of 
malaria, each rated as noncompensably disabling, and denied 
service connection for a back condition and eye condition.  
The veteran was notified of that decision and of his right to 
appeal, but failed to initiate an appeal, and that decision 
became final after one year.

Outpatient treatment records from Winn Army Community 
Hospital, dated in March 1986, show loss of talar structure 
and bilateral ankle and subtalar arthritis.  However, X-rays 
taken in January 1985 show only the veteran's right ankle, 
and no X-rays of the veteran's left ankle were taken during 
the initial postservice year.

In October 1988, the veteran sought increased ratings for his 
service-connected hypertension and right ankle disability.  A 
VA hospital summary, dated in September 1988, noted primary 
hypertension with left ventricular hypertrophy and mild renal 
insufficiency, and residuals of a right ankle injury with 
degenerative arthritis.  A rating decision of February 1989 
granted an increased rating of 30 percent for service 
connected hypertension with left ventricular hypertrophy and 
mild renal insufficiency, and continued the noncompensable 
rating for degenerative arthritis of the right ankle.  The 
veteran was notified of that decision and of his right to 
appeal, but failed to initiate an appeal, and that decision 
became final after one year.


A VA hospital summary, dated in December 1991, cited a 
history offered by the veteran of back pain since 1985, as 
well as hypertension and bilateral ankle arthritis.  A 
cardiovascular work-up demonstrated normal indices, and the 
veteran weighed 370 pounds.  A CT myelogram revealed severe 
multiple level stenosis, and he underwent a lumbar 
decompressive laminectomy.  The diagnoses at hospital 
discharge was lumbar stenosis.  

In February 1992, the veteran sought service connection for a 
back condition and for degenerative arthritis of the left 
ankle, increased ratings for service connected hypertension 
and degenerative arthritis of the right ankle, and a total 
disability rating based on unemployability due to service-
connected disabilities.  

A report of VA general medical examination, conducted in 
March 1992, disclosed that the veteran had a normal posture 
and gait, chronic non-pitting edema in the lower extremities 
and ankles, and a decreased range of lumbar motion, while 
motor, sensory and reflex examinations were otherwise within 
normal limits.  The diagnoses were hypertension, poorly 
controlled, with mild retinopathy and hypertensive heart 
disease; peripheral edema secondary to hypertension and 
hypertensive heart disease; and a history of spinal stenosis 
with subjective pain and decreased range of motion.  

A report of VA orthopedic examination, conducted in March 
1992, cited the veteran's complaints of bilateral ankle pain 
and low back pain, with a history of lumbar decompression and 
marked improvement of symptoms.  He was noted to weigh 350 
pounds, and walked with a waddling gait.  Examination 
disclosed some limitation of lumbar motion in all planes, 
with mild objective evidence of pain on motion, negative 
straight leg raising, and no motor, sensory or reflex 
deficits.  X-rays of the lumbar spine revealed moderate 
lumbar spondylosis.  Examination of the ankles revealed 
marked deformity of both ankles with pain, hypermobility and 
severe valgus position of both heels and ankles, and the 
medial aspect of both feet were plantegrade.  Marked 
enlargement of the both ankles was noted, with a tender, 

hypertrophied area around the ankles, 30 degrees of plantar 
flexion and no dorsiflexion, bilaterally.  The diagnosis was 
severe degenerative arthritis of the tibial talar joints, 
bilaterally; severe valgus deformities of both ankles; severe 
degenerative arthritis in the subtalar, talonavicular, and 
calcaneocuboid joints of the foot; and hypermobile, severe 
flat foot and stage foot.  

A rating decision of November 1992 granted an increased 
evaluation of 30 percent for service-connected hypertension 
with left ventricular hypertrophy and mild renal 
insufficiency; denied service connection for a low back 
disability, degenerative arthritis of the left ankle, and 
edema of the lower legs and ankles; denied a rating in excess 
of 10 percent for service-connected degenerative arthritis of 
the right ankle, denied compensable ratings for service-
connected bilateral hearing loss and residuals of malaria; 
and denied a total disability rating based on unemployability 
due to service-connected disabilities.  The veteran was 
notified of that decision and of his right to appeal.

The veteran appealed the denial of service connection for a 
low back disability, degenerative arthritis of the left 
ankle, and edema of the lower legs and ankles; a rating in 
excess of 30 percent for service-connected hypertension with 
left ventricular hypertrophy and mild renal insufficiency, a 
rating in excess of 10 percent for service-connected 
degenerative arthritis of the right ankle, and a total 
disability rating based on unemployability due to service-
connected disabilities.  A Statement of the Case was issued, 
and he subsequently perfected those appeals.

Additional evidence submitted in support of the veteran's 
claims included outpatient treatment records from Winn Army 
Community Hospital, dated from December 1984 to December 
1990.  An examination in January 1985 diagnosed 
osteoarthritis of the lumbar spine; status post fracture, 
right ankle; and essential hypertension.  An X-ray of the 
right ankle in January 1985 revealed degenerative changes and 
osteophyte formation, with a loose fracture fragment, while 
mechanical back pain was diagnosed in June 1985.  Bilateral 
ankle and subtalar arthritis and bilateral pes planus were 
cited in March 1986, and X-rays of the right ankle in May 

1988 disclosed sclerosis of the dome of the talus, with 
fragmentation of that bone.  Left ankle X-rays in November 
1988 revealed flattening of the longitudinal arch, prominent 
accessory ossicles, and a broad talar beak possibly impinging 
on the anterior tibia on dorsiflexion, and X-rays of both 
ankles in December 1990 disclosed secondary osteoathritic 
changes compatible with previous trauma.  

VA outpatient treatment records, dated from January 1985 to 
January 1991, included an entry in January 1985 noting 
hypertension, back pain and right ankle pain, while X-rays of 
the lumbar spine in January 1985 revealed osteophytes at the 
anterior borders of multiple lumbar vertebrae and sclerosis 
of the lumbar vertebrae, with increased density possibly due 
to systemic arthritis or degenerative arthritis.  Chest X-
rays in January 1988 revealed cardiomegaly and left 
ventricular prominence.  A renal arteriogram in September 
1988 revealed normal renal arteries and no evidence of renal 
stenosis.  An entry in October 1991 cited the veteran's 
complaints of bilateral ankle pain and swelling for more than 
20 years which he attributed to jumping from helicopters 
while serving in Vietnam, while clinical findings included 
pain, swelling and limitation of motion of both ankles, with 
limitation of ambulation and physical activity, and X-rays of 
the ankles were reported to show severe osteoarthritis, 
bilaterally.  The assessment was bilateral ankle arthritis.  
X-rays of the lumbosacral spine in October 1990 disclosed 
mild anterior osteophyte formation of all lumbar vertebrae 
and subchondral sclerosis, while X-rays and CT scans of the 
lumbosacral spine in October and November 1991 revealed 
spinal stenosis, lumbar spondylosis and a protruding disc.   

The veteran submitted lay statements from former service 
comrades, dated in October 1993, one of whom stated that in 
the spring of 1979, the veteran was unable to run in 
formation on two-mile and five-mile runs because of inservice 
injuries suffered earlier in his career, which caused his 
ankles to swell after running, while the other former service 
comrade stated that during the same time period, the veteran 
suffered from "extremely swollen ankles", but refused to 
take time off to heal and remained on duty.  He further 
commented that "[physical] profiles were career and 
advancement killers" at that time.   A January 1991 lay 
statement from 

the veteran asserted that he was terminated from the postal 
service as physically unfit and resigned from his employment 
as a day care worker due to ankle and back pain.  Letters 
from private physicians, dated in March 1987 and January and 
March 1988 indicated that the veteran was physically limited 
due to pes planus, excessive weight, severe hypertension, 
fluid retention in the lower extremities secondary to 
hypertension, and inability to climb hills or steps, perform 
heavy lifting, or prolonged standing or walking.  

A personal hearing was held in October 1993 before an RO 
Hearing Officer.  The issues on appeal were clarified as 
service connection for a low back disability and left ankle 
disability, increased ratings for service-connected 
hypertension, to include edema of the lower legs, and for 
degenerative arthritis of the right ankle, and a total 
disability rating based on unemployability due to service-
connected disabilities.  The veteran testified that his back 
and ankle disabilities were sustained while jumping from 
helicopters with a full ruck and weapon during combat 
battlefield insertions while serving in the Republic of 
Vietnam; that he began to have numerous ankle problems; that 
he had to struggle to remain on active duty because of 
conditions which included bilateral ankle pain, difficulty in 
walking, and inability to run due to severe swelling of the 
ankles.  He related that he avoided going on sick call for 
his ankle ailments because of concern that he might be placed 
on profile, which he described as a "career killer."  He 
testified as to the industrial impairment resulting from his 
service-connected disabilities, stated that he had been 
unable to work since April 1990 as a result of those 
disabilities, and requested both increased ratings and a 
total disability rating based on unemployability due to 
service-connected disabilities.  A transcript of his 
testimony is of record.  

A January 1994 Hearing Officer's decision granted an 
increased rating of 10 percent for service-connected 
degenerative arthritis of the right ankle, denied a rating in 
excess of 30 percent for service-connected hypertension with 
left ventricular hypertrophy, mild renal insufficiency, and 
edema of the lower extremities; denied service connection for 
degenerative arthritis of the left ankle; 


and denied a total disability rating based on unemployability 
due to service-connected disabilities.  

A rating decision of August 1994 granted service connection 
for lumbosacral strain, with postoperative residuals of 
lumbar laminectomy, evaluated as 40 percent disabling, and 
implemented the increased 10 percent rating for degenerative 
arthritis of the right ankle.  The evaluation of the 
veteran's service-connected lumbar disability is not 
currently in appellate status, and will not be further 
addressed.  

In September 1994, the veteran requested service connection 
for post-traumatic stress disorder (PTSD), chronic 
prostatitis and pes planus.  He submitted VA outpatient 
treatment records, dated from May 1988 to December 1994.  An 
X-ray of the veteran's right ankle in May 1988 revealed a 
neurotrophic joint, and an intravenous pyelogram in January 
1990 disclosed no evidence of renal lesion, but mild prostate 
enlargement was shown.   

A rating decision of July 1995 denied service connection for 
PTSD and for bilateral pes planus, and granted service 
connection for chronic prostatitis, evaluated as 
noncompensably disabling.  The veteran appealed those 
determinations, seeking service connection for PTSD and 
bilateral pes planus and a compensable rating for chronic 
prostatitis.  A Statement of the Case was issued addressing 
the issues of service connection for bilateral pes planus and 
a compensable rating for chronic prostatitis, and the veteran 
perfected those appeals.  Service connection for PTSD was 
subsequently granted, with a current evaluation of 30 
percent.  The evaluation for the veteran's service-connected 
PTSD is not currently in appellate status, and will not be 
further addressed.  

VA outpatient treatment records, dated from December 1992 to 
December 1995, include entries in February 1993 showing 
bilateral pantalar arthritis; valgus deformities of the hind 
foot, bilaterally; minimal inversion and eversion, 
bilaterally; with dorsiflexion to neutral and plantar flexion 
to 20 degrees, bilaterally, while 


X-rays revealed severe pantalar arthritis, bilaterally.  In 
July 1995, X-rays of both ankles showed considerable 
proliferation of bone involving the talus and calcaneus, 
bilaterally, suggestive of old trauma, similar to previous 
studies in July 1993.  In September 1995, pitting edema was 
noted in both lower extremities, while laboratory tests for 
kidney function were within normal limits.  In December 1995, 
severe foot deformity with subtalar, intertarsal degenerative 
joint disease, and moderate ankle degenerative joint disease 
were noted, and X-rays of both ankles in December 1995 showed 
prominent sclerosis and deformity at the talus of each ankle 
and the proximal aspect of each foot, with widening of the 
right tibiotalar joint space.  

Outpatient treatment records from Moncrief Army Hospital, 
dated in May and June 1995, show that the veteran was seen 
for complaints of bilateral ankle swelling and discomfort, 
which he related to ankle injuries 25 years previously (i.e., 
1970), with clinical findings of degenerative joint disease 
of both ankles; joint narrowing of the 1st metatarsal joints, 
bilaterally; and edema of the lower extremities, bilaterally.  
Laboratory tests showed that kidney function tests were 
within normal limits.

A June 1996 rating decision, inter alia, continued the denial 
of service connection for bilateral pes planus and 
degenerative arthritis of the left ankle; denied a rating in 
excess of 10 percent for service-connected degenerative 
arthritis of the right ankle and denied a compensable 
evaluation for service-connected chronic prostatitis; and 
denied a total disability rating based on unemployability due 
to service-connected disabilities.  

VA outpatient treatment records of the veteran, dated from 
October 1995 to September 1996, show that kidney function 
tests were within normal limits, while hypertension was shown 
to be poorly controlled, with sexual dysfunction, and 
degenerative arthritis was shown in both ankles and lower 
extremities.  In May 1996, the clinical findings included 
hypertension, spinal stenosis, bilateral renal hyperplasia, 
and obesity, while in June 1996, his weight had decreased to 
214 pounds, glucose was elevated, there was a trace of 
dependent edema, bilaterally, 

and probable diabetes mellitus was noted.  In August 1996, he 
complained of bilateral foot pain, and it was noted that he 
had a history of being markedly overweight.  In February 
1997, the veteran submitted a statement indicating that he 
was unemployable.  

A rating decision of April 2002 continued the denial of 
service connection for bilateral pes planus and degenerative 
arthritis of the left ankle; granted an increased rating of 
30 percent for service-connected PTSD; an increased rating of 
40 percent for chronic prostatitis, an increased rating of 60 
percent for hypertension with left ventricular hypertrophy, 
mild renal insufficiency, and edema of the lower extremities, 
and special monthly compensation for loss of a creative organ 
(impotency due to the use of antihypertensive medications) 
under 38 U.S.C.A. § 1114, Subsection (k) and 38 C.F.R. 
§ 3.350(a); continued the 40 percent evaluation for a lumbar 
disability; and granted a total disability rating based on 
unemployability due to service-connected disabilities.  

A Supplemental Statement of the Case was issued in April 2002 
addressing those issues, and the veteran withdrew his appeals 
for increased ratings for his service connected PTSD and 
lumbar disability.  His case was returned to the Board in May 
2002.

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2001).




Notwithstanding the lack of a diagnosis of a particular 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. 
§ 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West Supp. 
2001).  Clear and unmistakable evidence that the disability 
existed prior to service will rebut this presumption.  38 
U.S.C.A. § 1111 (West Supp. 2001); 38 C.F.R. § 3.304(b) 
(2001).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West Supp. 
2001);  38 C.F.R. § 3.306(a) (2001).  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2001).

The Court has held that ". . . temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to symptoms, 
is worsened".  Jensen v. Brown,  19 F.3d 1413 (Fed. Cir. 
1994);  Hunt v. Derwinski,  1 Vet. App. 292, 297 (1991).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, [VA] shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service 

incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
benefits in each case shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West Supp. 2001);  38 C.F.R. § 3.304(d) (2001).  

Whether lay evidence is "satisfactory" is a separate matter 
which requires a review of what is being related, whether it 
springs from personal observation, whether the lay witness is 
competent to offer such evidence, whether the person offering 
that evidence is credible, and like considerations.  The 
Court has held that "satisfactory evidence" in § 1154(b) 
means "credible evidence."  Caluza v. Brown,  7 Vet. App. 
498, 510 (1995, aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).  
The Federal Circuit Court held that if a veteran produces 
credible evidence that would allow a reasonable fact-finder 
to conclude that a claimed injury or disease was incurred in 
or aggravated by the veteran's combat service, there is 
"satisfactory evidence" within the meaning of § 1154(b).  
Caluza, id.

As causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  
The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu 
v. Derwinski,  2 Vet. App. 492, 495 (1992).  The Court has 
further held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain, or other symptoms relating to a condition as 
to which, under the court's case law, lay observation is 
competent.  Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  
Falzone v. Brown,  8 Vet. App. 398, 405 (1995).




If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of  38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2001).  

In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Court 
held, in pertinent part, that the term "disability" as used 
in  38 U.S.C.A. § 1110 refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated (emphasis in original).  Thus, pursuant to 
38 U.S.C.A. §  1110 and 38 C.F.R. §  3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  Although the Board is obligated to consider hearing 
testimony, in evaluating such testimony it may consider such 
factors as self interest.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board is not required to accept every bald assertion made 
by a veteran as to service incurrence or aggravation of a 
disability.  See  Smith v. Derwinski.  2 Vet. App. 137, 140 
(1992).  Rather, the Board's decisions must be based on the 
entire record and upon consideration of all evidence and 
applicable provisions of law and regulations.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2001).  Smith, id.

Service Connection for Bilateral Pes Planus

The evidence of record shows that second degree bilateral pes 
planus was noted on the veteran's service entrance 
examination in June 1962.  Thus, the presumption of soundness 
at entry does not apply with respect to that disability.  
38 U.S.C.A. § 1111, 1137 (West Supp. 2001).  The Board finds 
that bilateral second degree pes planus clearly and 
unmistakably preexisted service entry, and the Board's 
consideration must be limited to the evidence, if such 
exists, showing inservice aggravation of that disability.  

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of bilateral pes 
planus during the veteran's period of active service, 
including on routine service medical examinations conducted 
in July 1964, August 1970, February 1979, May 1969, February 
1983, and August 1983.  His service retirement examination, 
conducted in May 1994, disclosed no evidence of bilateral pes 
planus.  


The veteran's original claim for VA disability compensation 
benefits, received in January 1985, made no mention of 
bilateral pes planus.  The postservice medical evidence of 
record is silent for complaint, treatment, findings or 
diagnosis of bilateral pes planus at any time prior to March 
1986, approximately two years after final service separation, 
and severe bilateral pes planus first clinically shown on VA 
orthopedic examination in March 1992.  The veteran's original 
claim for service connection for bilateral pes planus was 
received in September 1994, more than 10 years after final 
service separation.  

As previously noted, a preexisting disease or injury will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West Supp. 2001);  38 C.F.R. § 3.306(a) 
(2001).  However, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2001).

In addition, the Federal Circuit Court has stated that 
"evidence of a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service."  See 38 
C.F.R. § 3.306(b).  "The trier of fact should consider all 
of the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts."  Maxson v. Gober, 12 Vet. App. 
453 (1999); aff'd 330 F.3d 1330 (2000).  

The veteran's preexisting second degree bilateral pes planus 
is not shown to have increased in severity during active 
service, and the service medical records are devoid of 
complaint, findings, treatment or diagnosis of bilateral pes 
planus during the veteran's period of active service or at 
the time of his service retirement examination.  In the 
absence of evidence of a symptomatic bilateral pes planus 
during the veteran's period of active service, on service 
retirement examination, or at any time prior to March 1986, 
when no increase in the severity of the preservice bilateral 
second degree pes planus was demonstrated, the Board finds 
that the veteran's preexisting second degree bilateral pes 
planus did not undergo any increase in disability during 
active service.  Further, no increase in the severity of the 
veteran's preservice bilateral pes planus was clinically 
demonstrated prior to March 1992.  See 38 C.F.R. § 3.306(b) 
(2001); see also Maxson, id.

In view of the absence of complaint, treatment, findings or 
diagnosis of the veteran's preservice bilateral second degree 
pes planus during active service, the Board finds that 
remanding that issue for a medical opinion as to inservice 
aggravation would be futile, as there is no factual predicate 
upon which to base such an opinion, i.e., no complaint, 
symptoms or findings of bilateral pes planus during active 
service or at the time of the veteran's service retirement 
medical examination.  38 U.S.C.A. § 5103A (West Supp. 2001)

Based upon the evidence cited, and for the reasons and bases 
stated, the Board finds that the veteran's preexisting 
bilateral second degree pes planus underwent no increase in 
severity during service on the basis of all the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West Supp. 2001);  
38 C.F.R. § 3.306(b) (2001).  Accordingly, the claim for 
service connection for bilateral pes planus is denied.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Degenerative Arthritis of the Left 
Ankle

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of a left ankle 
disability during his period of active service except for a 
single entry showing a left ankle sprain in October 1962, 
with no abnormalities found on clinical and X-ray examination 
of the left ankle, and no further complaint, treatment, 
findings or diagnosis of a left ankle condition during the 
veteran's remaining period of active service.  Routine 
medical examinations conducted in July 1964, August 1970, 
February 1979, May 1969, February 1983, and August 1983 
disclosed no abnormalities of the left ankle, and on 
examination and evaluation of right ankle complaints in 
August 1980, the veteran's left ankle was shown to be normal, 
and he had a normal gait.  His service retirement 
examination, conducted in May 1984, disclosed no evidence of 
any trauma or pathology of the left ankle.  

The veteran's original application for VA disability 
compensation benefits, received in January 1985, made no 
mention of a left ankle disability.  Bilateral ankle and 
subtalar arthritis was cited in March 1986, without 
confirmatory X-ray evidence of arthritis in the left ankle.  
Left ankle X-rays in November 1988 revealed flattening of the 
longitudinal arch, prominent accessory ossicles, and a broad 
talar beak possibly impinging on the anterior tibia on 
dorsiflexion, and X-rays of both ankles in December 1990 
disclosed secondary osteoathritic changes compatible with 
previous trauma (emphasis added).  VA outpatient treatment 
records in October 1991 cited the veteran's complaints of 
bilateral ankle pain and swelling for more than 20 years 
which he attributed to jumping from helicopters while serving 
in Vietnam, and clinical findings included pain, swelling and 
limitation of motion of both ankles, with limitation of 
ambulation and physical activity, and X-rays of the ankles 
showed osteoarthritis, bilaterally.  

The veteran's initial claim for service connection for a left 
ankle disability is dated in February 1992, approximately 
eight years after final service separation, when the veteran 
sought service connection for degenerative arthritis of the 
left ankle.  The VA orthopedic examination in March 1992 
revealed marked deformity of both ankles with pain, 
hypermobility and severe valgus position of both heels and 
ankles, marked enlargement of the both ankles, with a tender, 
hypertrophied area around the ankles, 30 degrees of plantar 
flexion and no dorsiflexion, bilaterally.  The diagnosis was 
severe degenerative arthritis of the ankles, bilateral.  In 
July 1995, X-rays of both ankles showed considerable 
proliferation of bone involving the talus and calcaneus, 
bilaterally, suggestive of old trauma (emphasis added). 

The record shows that the veteran served in combat as a Light 
Weapons Infantryman (11B) in the Republic of Vietnam during 
the Vietnam Era, as evidenced by his receipt of the Combat 
Infantryman Badge and the Bronze Star Medal.  As noted above, 
in the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, [VA] shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reason for 
granting or denying benefits in each case shall be recorded 
in full.  38 U.S.C.A. § 1154(b) (West Supp. 2001);  38 C.F.R. 
§ 3.304(d) (2001).  

Whether lay evidence is "satisfactory" is a separate matter 
which requires a review of what is being related, whether it 
springs from personal observation, whether the lay witness is 
competent to offer such evidence, whether the person offering 
that evidence is credible, and like considerations.  The 
Court has held that "satisfactory evidence" in § 1154(b) 
means "credible evidence."  Caluza v. Brown,  7 Vet. App. 
498, 510 (1995, aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).  
The Federal Circuit Court held that if a veteran produces 
credible evidence that would allow a reasonable fact-finder 
to conclude that a claimed injury or disease was incurred in 
or aggravated by the veteran's combat service, there is 
"satisfactory evidence" within the meaning of § 1154(b).  
Caluza, id.

As previously noted, the Court has held that lay persons, 
such as the veteran and his former service comrades, are not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski,  2 Vet. App. 492, 495 (1992).  The Court has 
further held, however, that a veteran's statements (and those 
of other lay persons) are competent as to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 
Vet. App. 398, 405 (1995).  

The veteran has submitted lay statements from former service 
comrades, dated in October 1993, one of whom stated that in 
the spring of 1979, the veteran was unable to run in 
formation on two-mile and five-mile runs because of injuries 
suffered earlier in his career, which caused his ankles to 
swell after running, while the other former service comrade 
stated that during the same time period, the veteran suffered 
from "extremely swollen ankles", but refused to take time 
off to heal and remained on duty.  The Board finds that the 
lay statements of the veteran's former service comrades as to 
observable symptoms of his inservice ankle pathology are 
credible and competent; that their statements are based upon 
personal observation; that those individuals were superior in 
rank to the veteran and were 
particularly in a position to observe the veteran's symptoms 
as reported in their statements because of their assignment 
to the veteran's unit; and that the individuals offering that 
evidence are credible, although neither is competent to 
express and opinion as to the presence of degenerative 
arthritis of the veteran's left ankle during active service.  

At his personal hearing in October 1993, the veteran 
testified that his ankle injuries were sustained while 
jumping from helicopters during combat battlefield insertions 
during his service in the Republic of Vietnam; that he began 
to have numerous ankle problems; that he had to struggle to 
remain on active duty because of conditions which included 
bilateral ankle pain, difficulty in walking, and inability to 
run due to severe swelling of the ankles.  He related that he 
avoided going on sick call for his ankle ailments because of 
concern that he might be placed on profile, which he 
described as a "career killer."  The Board finds that the 
testimony of the veteran as to the onset of left ankle pain 
and swelling during active service in 1970 or 1971 is both 
competent and credible; and that his stated reasons for 
avoiding complaints or medical treatment which might result 
in a profile limiting his ability to march is a credible 
reason for the absence of inservice medical evidence of left 
ankle symptomatology.  However, the veteran is not competent 
to testify as to the onset or diagnosis of left ankle 
arthritis during active service, as such requires medical 
expertise.  

Also as noted above, in the case of any veteran who engaged 
in combat with the enemy in active service during a period of 
war, campaign, or expedition, [VA] shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West Supp. 2001);  38 C.F.R. 
§ 3.304(d) (2001).  

The Board finds that the evidence establishes that the 
veteran served in the Republic of Vietnam as a Light Weapons 
Infantryman; that he engaged in combat against the enemy 
during his period of active service; that the veteran's 
claimed bilateral ankle injuries are consistent with the 
known circumstances, conditions, or hardships of such 
service, particularly helicopter infantry insertions under 
fire; and that on VA outpatient treatment in October 1991, 
the veteran complained of bilateral ankle pain and swelling 
for more than 20 years which he attributed to jumping from 
helicopters while serving in Vietnam, which is consistent 
with his October 1993 testimony as to the onset of ankle 
symptoms following bilateral ankle injuries sustained while 
jumping from helicopters during combat battlefield insertions 
during his service in the Republic of Vietnam.  The Board 
further finds that the veteran is entitled to the lightened 
evidentiary burden afforded combat veterans under the 
provisions of 38 U.S.C.A. § 1154(b) (West Supp. 2001) and 
38 C.F.R. § 3.304(d) (2001).  

The Board further finds that X-rays of both of the veteran's 
ankles in December 1990 disclosed secondary osteoathritic 
changes compatible with previous trauma (emphasis added); and 
that X-rays of both ankles in July 1995 showed considerable 
proliferation of bone involving the talus and calcaneus, 
bilaterally, suggestive of old trauma (emphasis added).  On 
VA examinations in March 1992 and in July 2000, the veteran 
stated that he sprained both his ankles during combat in the 
Republic of Vietnam.  The October 1997 medical records from 
Walter Reed Army Hospital show bilateral ankle degeneration 
with progressive deformation, citing prior trauma related to 
his military occupation.  In the absence of evidence of 
postservice trauma of the left ankle, the conclusion must be 
that such was incurred during the veteran's period of active 
service, as indicated by his statements and sworn testimony 
and the lay statements of his former service comrades.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for residuals 
of injury to the left ankle is warranted, including traumatic 
arthritis of the left ankle.  Accordingly, service connection 
for residuals of left ankle injury, including traumatic 
arthritis, is granted.  The Board further notes that, despite 
the diagnoses of degenerative arthritis of the veteran's left 
and right ankles, the evidence of record very strongly 
suggests a traumatic etiology for those disabilities. 

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but favors the veteran, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Claims for Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2001);  
38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2001).  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely related.  
38 C.F.R. Part 4, § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue the present 
level of disability is of primary importance.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Where a case addresses 
the assignment of an initial rating following an initial 
award of service connection for the disability at issue, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (2001).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 CF.R. Part 4, § 4.6 (2001).

Entitlement to a Rating in Excess of 30 Percent for Service-
Connected Degenerative Arthritis of the Right Ankle, to 
include Special Monthly Compensation for Loss of Use of the 
Right Foot

The rating action of March 1985 granted service connection 
for the veteran's degenerative arthritis of the right ankle, 
and a noncompensable evaluation was assigned.  That decision 
was not appealed and became final after one year.  The 
veteran subsequently reopened that claim in March 1992, 
seeking an increased (compensable) rating for that 
disability, and his claim was denied by rating decision of 
November 1992.  On appeal, a rating action of August 1994 
granted an increased rating of 10 percent for that 
disability, effective in March 1992, giving rise to this 
appeal.  A subsequent rating decision of August 2001 granted 
an increased rating of 30 percent for that disability, also 
effective in March 1992.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, as in this instance, the 
present level of disability is of primary importance.  See 
Francisco, id., 7 Vet. App. at 58.  

VA's Schedule for Rating Disabilities provides that 
degenerative arthritis (DC 5003) established by X-ray 
findings will be rated on the basis of limitation of 

motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under  38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under  38 
C.F.R. § 4.45 
must be considered.  The Court further held that when a 
Diagnostic Code does not subsume  38 C.F.R. §§ 4.40 and 4.45, 
as in this case, those provisions are for consideration, and 
that the rule against pyramiding set forth in  38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2001).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2001).

The veteran's service-connected degenerative arthritis of the 
right ankle is currently evaluated under the provisions of 
38 C.F.R. Part 4, § 4.71, Diagnostic Codes 5003-5284 (2001).  
As noted, when an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
related.  38 C.F.R. Part 4, § 4.20 (2001).  Diagnostic Code 
5284 provides a 30 percent evaluation for residuals of foot 
injuries when severe, a 20 percent rating when moderately 
severe, and a 10 percent rating when moderate.  With actual 
loss of use of the foot, a 40 percent rating may be assigned 
under DC 5284.  38 C.F.R. Part 4, § 4.71, Diagnostic Code 
5284 (2001).


The Board has carefully considered the evidence of record, 
including the report of VA orthopedic examination of the 
veteran in March 1992, the treatment records from Walter Reed 
Army Hospital in August and October 1997, the orthopedic 
examination performed in Germany in October 1998, the reports 
of orthopedic examinations included in the veteran's medical 
records obtained from the Social Security Administration 
(SSA), the report of VA orthopedic examination in July 2000, 
and all other radiological and electrodiagnostic evidence of 
record.

The veteran's service-connected degenerative arthritis of the 
right ankle is currently manifested by severe deformation of 
the ankle with gross instability, requiring 
special shoes; severe limitation of motion with dorsiflexion 
to 2 degrees and plantar flexion to 14 degrees, with absence 
of inversion and eversion; a callus over the lateral 
malleolus; X-ray evidence of marked derangement and narrowing 
of the subtalar joint and talonavicular articulation, a 
medial tilt of the tibia with respect to the talus, numerous 
bone fragments demonstrated around the joint line, anteriorly 
and posteriorly; extensive soft tissue swelling, easy 
fatigability, limitation of weight bearing due to pain, and 
limitation of function due to pain on use.  

VA's Schedule for Rating Disabilities provides a 40 percent 
evaluation under Diagnostic Code (DC) 5270 for ankylosis of 
the ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 percent, or with abduction, 
adduction, inversion or eversion deformity.  Lesser ratings 
of 30 percent and 20 percent are provided for more favorable 
degrees of ankylosis of the ankle.  As ankylosis of the 
veteran's right ankle is not clinically demonstrated, 
evaluation of the veteran's right ankle disability under that 
diagnostic code is not warranted.  

The maximum evaluation available for limitation of ankle 
motion under DC 5271 is 20 percent, while the maximum 
evaluation available for ankylosis of the subtalar or tarsal 
joint under DC 5272 is 20 percent, and the maximum evaluation 
available for malunion of the os calcis or astralgus under DC 
5273 is 20 percent.  The maximum evaluation available for 
residuals of astragalectomy under DC 5274 is 20 percent, and 
there is no evidence of resultant shortening of the right 
lower extremity such as to warrant assignment of a rating 
under DC 5275.  The medical evidence of record does not 
establish the clinical presence of ankylosis of the subtalar 
or tarsal joint, malunion of the os calcis or astralgus, or 
postoperative residuals of astragalectomy, and evaluation of 
the veteran's right ankle disability under any of those 
diagnostic codes is not warranted.  Evaluation of that 
disability on the basis of limitation of ankle motion, with a 
maximum rating of 20 percent, together with functional 
impairment due to pain on motion and/or pain on use would not 
yield a rating in excess of the veteran's currently assigned 
30 percent evaluation.  Further, evaluation under any of 
those diagnostic codes would not yield a rating in excess of 
the currently assigned 30 percent evaluation for the 
veteran's service-connected degenerative arthritis of the 
right ankle.  

The veteran's service-connected degenerative arthritis of the 
right ankle is currently assigned the maximum available 
rating under the several diagnostic codes discussed, and loss 
of use of his right foot such as to warrant assignment of a 
40 percent evaluation under the provisions of DC 5284 is not 
clinically demonstrated.  The Board further finds that 
special monthly compensation is not warranted based upon loss 
of use of a foot as provided under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a)(2), which provide that: 

Loss of use of a . . . foot will be held to exist when 
no effective function remains other than that which 
would be equally well served by an amputation stump at 
the site of election below [the] . . . knee with use of 
a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining 
function, whether the acts of . . . balance, 
propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

The medical evidence of record does not establish that the 
veteran's service-connected degenerative arthritis of the 
right foot is productive of such functional impairment that 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance, or that the acts of balance and propulsion could 
be accomplished equally well by an amputation stump with 
prosthesis.  Thus, loss of use of a foot is not demonstrated.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 30 percent 
for service-connected degenerative arthritis of the right  
ankle is not warranted.  Accordingly, that claim is denied.

Entitlement to a Rating in Excess of 60 Percent for Service-
Connected Hypertension with Left Ventricular Hypertrophy, 
Mild Renal Insufficiency and Edema of the Lower Extremities

A rating decision of March 1985 granted service connection 
for hypertension, evaluated as 10 percent disabling, and that 
decision was not appealed.  In March 1992, the veteran sought 
an increased rating for that disability, and a rating 
decision of November 1992 granted an increased evaluation of 
30 percent for the veteran's service-connected hypertension 
with left ventricular hypertrophy and mild renal 
insufficiency.  The veteran appealed, seeking an evaluation 
in excess of 30 percent for hypertension with left 
ventricular hypertrophy and mild renal insufficiency.  During 
the pendency of this appeal, a rating decision of August 2001 
increased the evaluation for the veteran's service-connected 
hypertension with left ventricular hypertrophy, mild renal 
insufficiency, and edema of the lower extremities to a 60 
percent evaluation.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue the present level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Effective January 12, 1998, VA amended the Schedule for 
Rating Disabilities (38 C.F.R. Part 4) by revising the 
portion of the Cardiovascular System that addresses diseases 
of the heart.  The intended effect of this action is to 
update this portion of the rating schedule to ensure that it 
uses current medical terminology 
and unambiguous criteria, and that it reflects medical 
advances that have occurred since the last review.  Prior to 
January 12, 1998, a 60 percent rating for hypertensive heart 
disease required a showing of marked enlargement of the 
heart, confirmed by 

X-ray, or the apex beat beyond the midclavicular line, 
sustained diastolic hypertension, diastolic 120 or more, 
which may later have been reduced, dyspnea on exertion, 
[with] more than light labor precluded; while a 100 percent 
rating required definite signs of congestive failure, with 
more than sedentary employment precluded.  

When a change occurs in an applicable statue or regulation 
after a claim has been filed but before a decision has been 
rendered, the Court has held that VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
such cases, a determination must be made by the Board as to 
whether a particular amended regulation is more favorable 
than the previously existing regulation.  Further, if the 
amended regulation is found to be more favorable than the 
prior regulation, and additional determination is required by 
the Board as to whether or not an appellant will be 
prejudiced by the Board's action in applying the amended 
regulation in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993);  VAOGCPREC 16-92.  In this 
particular case, the Board finds that evaluation of the 
veteran's service-connected hypertensive heart disease under 
the old or the newly-revised rating criteria would yield the 
same rating evaluation, and has chosen to utilize the newly-
revised criteria, described below.  

The veteran's service-connected hypertension with left 
ventricular hypertrophy, mild renal insufficiency, and edema 
of the lower extremities is currently evaluated as 
hypertensive heart disease under the provisions of 38 C.F.R. 
Part 4, § 4.104, Diagnostic Codes 7007-7101 (2001).  VA's 
Schedule for Rating Disabilities provides that hypertensive 
heart disease will be rated as 100 percent disabling when 
productive of chronic congestive heart failure, or a workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of less than 30 percent; and a 60 
percent rating will be assigned when productive of more than 
one episode of acute congestive heart failure in the past 
year, or a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See Diseases of the 
Heart, 38 C.F.R. Part 4, § 4.104, Note (2) (2001).  The 
medical evidence of record shows that the veteran is unable 
to undergo clinical exercise testing due to his morbid 
obesity and his orthopedic disabilities, and that those 
disabilities are shown to be productive of significant 
impairment due to fatigue, weakness, and lack of mobility, 
which is reflected in their assigned ratings where service 
connection is in effect.  

The Board has carefully considered the medical evidence of 
record, including the report of VA general medical 
examination of the veteran in March 1992, the reports of 
evaluation at Walter Red Army Hospital in August 1997, the 
report of cardiovascular examination performed in Germany in 
October 1998, the reports of cardiovascular evaluations 
included in the veteran's medical records obtained from the 
Social Security Administration (SSA), the report of VA 
cardiovascular examination with echocardiogram in July 2001, 
and all other radiological and electrodiagnostic evidence of 
record.

The medical evidence of record shows that the veteran's 
service-connected hypertension is currently manifested by 
left ventricular hypertrophy, borderline cardiomegaly, some 
regurgitant flow across the valves, mild renal insufficiency, 
and edema of the lower extremities, with findings on echogram 
in July 2001 of decreased left ventricular function and an 
ejection fraction of 43 percent, consistent with a 60 percent 
disability evaluation under the criteria cited above.  VA 
outpatient laboratory reports, dated from March 1992 to 
November 1995, show that his kidney function was within 
normal limits.  The most recent reports of cardiovascular 
examination and evaluation are those conducted at Walter Reed 
Army Hospital in August and October 1997, in Germany in 
October 1998, and the report of VA cardiovascular examination 
with echocardiogram in July 2001.  

The reports of cardiovascular examination and evaluation of 
the veteran at Walter Red Army Hospital in August and October 
1997 shows diastolic blood pressure predominantly 120 and 
poorly controlled despite therapy with increased dosages of 
multiple antihypertensive medications.  The report of 
cardiovascular examination and evaluation of the veteran 
conducted in Germany in October 1998 shows that he denied 
episodes of unconsciousness or chest pain with typical angina 
pectoris.  He reported feelings of tightness and pressure 
when his blood pressure is very high, as well as a sensation 
of lightheadedness occurring about once a week, and reported 
control of hypertension with continuous daily 
antihypertensive medications, and a low-fat, no salt diet.  
Examination disclosed bilateral equivalent edema in the lower 
extremities, a regular cardiac rhythm and rate, without 
murmurs, and arterial hypertension with systolic pressure 
predominantly over 180 in spite of double substance 
(antihypertensive) therapy, with X-ray evidence of borderline 
cardiomegaly.  An electrocardiogram revealed a regular sinus 
rhythm and a left anterior hemi-block with complete right 
bundle branch block.  The examiner stated that a stress test 
was technically impossible due to deformity of the veteran's 
feet and his extreme obesity and bilateral knee impairment.  
On urological examination, the veteran's history of an 
approximate 15 percent reduction of renal function due to 
hypertension was noted, the kidneys were not palpable, 
creatinine was slightly elevated beyond normal (1.6 mg/dl), 
and he denied renal colics, stones or troubles with urination 
other than frequency.  The examiner stated that the veteran 
showed no abnormal muscle weakness or tetany, and that his 
frequent urination might be due to his recurrent prostate 
problems, while noting that the antihypertensive medications 
prescribed for the veteran frequently caused urinary 
frequency and urgency.  

A report of VA cardiovascular examination in July 2001 cited 
the veteran's statement that he was diagnosed with congestive 
heart failure approximately five or six years previously 
while in Germany.  No complaints of dyspnea, fatigue, angina, 
dizziness, or syncope were noted.  Examination disclosed 
blood pressure of 180/100, pulse rate of 76, and a normal 
cardiac rhythm and rate, without murmurs, gallops or rubs.  
There was no evidence of jugular distention or carotid 
bruits, and a 2 to 3+ pitting edema was noted in the lower 
extremities, bilaterally.  An electrocardiogram revealed 
decreased left ventricular systolic function with an ejection 
fracture of 43 percent, mild eccentric left ventricular 
hypertrophy, and mild to moderate tricuspid regurgitation.  
The diagnoses were hypertension, poorly controlled; 
congestive heart failure; cardiomegaly; morbid obesity; 
chronic renal insufficiency with proteinuria; and severe 
peripheral edema.  

The current medical evidence of record fails to disclose 
clinical or electrodiagnostic findings which meet the 
criteria for an increased evaluation of 100 percent for the 
veteran's service-connected hypertension with left 
ventricular hypertrophy, mild renal insufficiency, and edema 
of the lower extremities under the provisions of 38 C.F.R. 
Part 4, § 4.104, Diagnostic Codes 7007-7101 (2001).  In 
particular, the Board notes the absence of evidence of 
dyspnea, fatigue, angina, dizziness, or syncope, although 
some weekly episodes of lightheadedness were recounted in 
October 1998 and not subsequently, and the only episode of 
congestive heart failure was reportedly diagnosed in Germany 
in approximately 1995 or 1996, but is not of record.  
Further, left ventricular dysfunction with an ejection 
fraction of less than 30 percent is not clinically 
demonstrated.  

The Board has also considered the evaluation of that 
disability on the basis of hypertensive vascular disease 
(hypertension and isolated systolic hypertension) under the 
provisions of 38 C.F.R. Part 4, § 4.104, Diagnostic Code 7101 
(2001). 
However, the maximum evaluation available under that 
diagnostic code is 60 percent, which would not afford the 
veteran a rating in excess of his currently assigned 60 
percent evaluation.  An evaluation of his cardiovascular 
disability under the criteria for valvular heart disease 
based upon the finding of mild to moderate tricuspid 
regurgitation would not yield an evaluation in excess of the 
currently assigned 60 percent evaluation absent a showing of 
active infection with valvular heart damage, or valvular 
heart disease resulting in chronic congestive heart failure, 
or workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or left ventricular dysfunction 
with an ejection fracture of less than 30 percent, none of 
which is currently demonstrated.

The Board has also considered the evaluation of that 
disability on the basis of renal insufficiency (renal 
dysfunction) under the provisions of 38 C.F.R. Part 4, 
§ 4.115a (2001).  However, an 80 percent evaluation based 
upon renal dysfunction under those criteria requires a 
showing of renal dysfunction with persistent edema and 
albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; 
or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion, 
which is not clinically demonstrated by the evidence of 
record.  A 100 percent rating is assigned for renal 
dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80mg%; or creatinine 
more than 8mg%; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular.  The 
veteran's renal insufficiency secondary to his hypertension 
does not warrant assignment of a rating in excess of the 
current 60 percent evaluation for his service-connected 
hypertension with left ventricular hypertrophy, mild renal 
insufficiency, and edema of the lower extremities. 

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 60 percent 
for the veteran's service-connected hypertension with left 
ventricular hypertrophy, mild renal insufficiency, and edema 
of the lower extremities.  According, that claim is denied.

Entitlement to a Rating in Excess of 40 Percent for Service-
Connected Chronic Prostatitis

Service connection for chronic prostatitis was granted by 
rating decision of July 1995, effective September 28, 1994, 
the date of receipt of his claim for that disability, and 
assigned a noncompensable rating.  The veteran appealed, 
seeking a compensable evaluation for that disability.  Where 
a case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (2001).

Effective September 8, 1994, VA's Schedule for Rating 
Disabilities was amended to revise the criteria for 
evaluating genitourinary disorders.  As service connection 
for chronic prostatitis was granted, effective September 28, 
1994, those revised criteria are applicable to the veteran's 
claim for an increased rating for that disability.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas [of] dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. Part 4, 
§ 4.115a (2001).

The veteran's service-connected chronic prostatitis was 
initially rated as noncompensably disabling under the 
provisions of 38 C.F.R. Part 4, § 4.115b, Diagnostic Code 
7527 (2001), which provides that prostate gland injuries, 
infections, hypertrophy, or postoperative residuals will be 
rated as for voiding dysfunction or urinary tract infection, 
whichever is predominant.  That evaluation was based upon the 
following medical evidence: 

A VA hospital summary, dated in September 1988, showed that 
the veteran's prostate was normal, and a mild prostate 
enlargement with no significant post-void residual was shown 
on intravenous pyelogram in January 1990.  A VA general 
medical examination in March 1992 disclosed that his prostate 
was normal, while VA outpatient treatment records dated from 
December 1992 to December 1995 show no complaint, treatment, 
findings or diagnosis of chronic prostatitis, or prostate 
gland injuries, infections, or hypertrophy, or postoperative 
residuals, and a prostate antigen study (PSA) was negative, 
and in September 1996, his prostate was normal to digital 
examination.  Treatment records from Walter Reed Army 
Hospital in August and October 1997 disclosed no complaint, 
treatment, or findings of any prostate abnormalities.  The 
foregoing medical evidence is devoid of clinical findings of 
prostate gland injuries, infections, postoperative residuals 
voiding dysfunction or urinary tract infection, and the mild 
prostate enlargement shown on intravenous pyelogram in 
January 1990 was not shown to be productive of any 
significant post-void residual.  

However, the report of urology examination conducted in 
Germany on October 29, 1998, cited the veteran's statement 
that he had never had any "troubles" with urination, but 
urinated during the night 7 to 8 times, during the day every 
three to four hours, urinates often after lying down, but not 
when sitting, standing or walking.  Examination revealed that 
the prostate was approximately 4 cms. in length, smooth, 
nonsensitive to pressure, and well-defined.  

Based upon that findings on the urology examination conducted 
on October 29, 1998, an increased rating of 40 percent was 
assigned for the veteran's service-connected chronic 
prostatitis, effective October 29, 1998, under the provisions 
for urinary frequency, which provides a maximum rating of 40 
percent where the daytime voiding interval is less than one 
hour, or awakening to void five or more times per night.  

The Board has considered alternative bases for evaluating the 
service-connected chronic prostatitis, including voiding 
dysfunction, voiding obstruction, and urinary tract 
infection.  However, the maximum rating available for voiding 
obstruction or urinary tract infection is 30 percent, which 
would not provide an increased rating for the veteran's 
chronic prostatitis, and the medical evidence of record does 
not establish the clinical presence of voiding dysfunction, 
voiding obstruction, or urinary tract infection.  


Based upon the foregoing, the Board finds that a compensable 
evaluation is not warranted for service-connected chronic 
prostatitis prior to October 29, 1998, and that a rating in 
excess of 40 percent is not warranted on or after that date.  
Thus, the claim for an increased rating for chronic 
prostatitis is denied.  

The record shows that the RO has addressed the issue of 
extraschedular evaluations in its Statement of the Case 
issued in July 1996, and the Board will do so as well.  The 
veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2001) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities currently 
at issue present such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render inapplicable the regular schedular standards.  A total 
disability based upon service-connected disabilities has been 
assigned from March 1992.  In the absence of such factors, 
the Board finds that an extraschedular evaluation for the 
veteran's service-connected degenerative arthritis of the 
right ankle; hypertension with left ventricular hypertrophy, 
mild renal insufficiency, and edema of the lower extremities; 
or chronic prostatitis is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9, 
158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching its determinations with respect to the veteran's 
claims for increased ratings for service-connected 
degenerative arthritis of the right ankle; hypertension with 
left ventricular hypertrophy, mild renal insufficiency, and 
edema of the lower extremities; and chronic prostatitis, the 
Board has considered the doctrine of reasonable doubt, 
however, as the evidence is not in equipoise, or evenly 
balanced, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral pes planus is denied.

Service connection for residuals of a left ankle injury, with 
traumatic arthritis, is granted.

A rating in excess of 30 percent for service-connected 
degenerative arthritis of the right ankle, to include special 
monthly compensation for loss of use of the right foot, is 
denied.  

A rating in excess of 60 percent for service-connected 
hypertension with left ventricular hypertrophy, mild renal 
insufficiency and edema of the lower extremities is denied.

A rating in excess of 40 percent for service-connected 
chronic prostatitis is denied.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

